Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 9, 10, 11, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (US 20100330722 A1).

Regarding claim 1, Hsieh disclose a method for forming a semiconductor structure, comprising: 
forming a first dielectric layer [216] over a substrate [100] (Hsieh Fig. 6C); 

    PNG
    media_image1.png
    708
    567
    media_image1.png
    Greyscale

forming a first recess  [220] in the first dielectric layer (Hsieh Fig. 6E); 

    PNG
    media_image2.png
    300
    517
    media_image2.png
    Greyscale

conformally forming a first movable membrane over the first dielectric layer[228], wherein the first movable membrane has a first corrugated portion in the first recess (Hsieh Fig. 6F);

    PNG
    media_image3.png
    296
    541
    media_image3.png
    Greyscale

forming a second dielectric layer [232] over the first movable membrane (Hsieh Fig. 6G); and 

    PNG
    media_image4.png
    351
    551
    media_image4.png
    Greyscale

partially removing the substrate (Hsieh Fig. 12A), the first dielectric layer (Hsieh Fig. 12B-C), and the second dielectric layer to form a cavity (Hsieh Fig. 12C),  wherein the first corrugated portion of the first movable membrane is partially sandwiched between the first dielectric layer and the second dielectric layer (Hsieh Fig. 12C).

    PNG
    media_image5.png
    689
    509
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    343
    490
    media_image6.png
    Greyscale

Regarding claim 2, Hsieh disclose a method for forming a semiconductor structure as claimed in claim 1, further comprising: forming a second recess in the first dielectric layer, wherein the first movable membrane has a recessed portion formed in the second recess of the first dielectric layer (Hsieh Fig. 6E-F – the representative figure depicts at least 4 recesses. );


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7,  13-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Dehe (US 7502482 B2)
Regarding claim 3, Hsieh disclose a method for forming a semiconductor structure as claimed in claim 2, wherein the first recess and the second recess have different depths (Hsieh Fig. 6E-F).  

There is no clear manipulative distinction from the recited structural language. Structural Elements recited in the claim must manipulatively distinguish the claim from the prior art to have patentable weight.
	To be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to mere claiming of a use of a particular structure. 	Ex parte Pfieffer, 135 USPQ 31,k 33 (Bd. Pat. App & Inter. 1961). Put another way, “patentability of a method claim must rest on the method steps recited, not on the structure used, unless that structure affects the method steps.”  Leesona Corp. v. U.S., 185 USPQ 156, 165 (Ct. Cl. Trial iv. 1975) aff’d 192 USPQ 672 (Ct. Cl 1976).
	The relative difference in depth is not defined by the claim. During normal etching there may be acceptable differences in depth merely a result of expected error.  One of ordinary skill in the art would reasonable expect some finite amount of depth difference.  As such, it would be obvious to one of ordinary skill in the art to reasonable expect the method of Hsieh to be capable of producing the structure as recited in the claim language.




    PNG
    media_image7.png
    251
    739
    media_image7.png
    Greyscale

	As demonstrated in Dehe. Movable membrane were known to be formed having different shapes and sizes, formed by filling recesses of different sizes and shapes.  Should one of ordinary skill in the art desire different sizes and/or shapes, it would be obvious to one or ordinary skill to simply adjust the size/shape of the recesses to achieve the desired shape of the movable membrane.  Merely changing the size/shape/dimensions in the absence of unexpected results is considered a obvious variant to one of ordinary skill in the art at the time of the invention.


Regarding claim 4, Hsieh in view of Dehe disclose a method for forming a semiconductor structure as claimed in claim 1, further comprising: forming a via hole in the first dielectric layer; and forming a conductive feature in the via hole, wherein the second dielectric layer covers the conductive feature (Hsieh Fig. 6D-F).  
	Shown in figure 6E, openings and recesses are formed in dielectric layer 216.  Conductive metal layer 230 is deposited in a opening to contact lower metal layer 212 as shown in figure 6F.  This process as shown is the same process as described in the 

Regarding claim 5, Hsieh in view of Dehe disclose a method for forming a semiconductor structure as claimed in claim 1, wherein a top surface of the substrate is partially exposed by the cavity (Hsieh Fig. 12C).  

Regarding claim 6, Hsieh in view of Dehe disclose a method for forming a semiconductor structure, comprising: 
forming a first dielectric layer over a substrate (Hsieh Figs. 6A-12C – See regarding claim 1); 
forming a first recess and a second recess in the first dielectric layer; 
forming a first movable membrane over the first dielectric layer, wherein the first movable membrane has a first corrugated portion formed over the first recess and a first recessed portion formed over the second recess (Hsieh Figs. 6A-12C – See regarding claim 1);  
forming a second dielectric layer over the first movable membrane (Hsieh Figs. 6A-12C – See regarding claim 1);  and 
forming a cavity through the substrate, the first dielectric layer, and the second dielectric layer to expose first recessed portion and to partially expose the first corrugated portion of the first movable membrane (Hsieh Figs. 6A-12C – See regarding claim 1).

Regarding claim 7, Hsieh in view of Dehe disclose a method for forming a semiconductor structure as claimed in claim 6, wherein an interface between the first corrugated portion and the first dielectric layer is lower than a top surface of the first dielectric layer (Hsieh Figs. 6A-12C – See regarding claim 1).










Regarding claim 13, Hsieh in view of Dehe disclose a method for forming a semiconductor device structure as claimed in claim 6, wherein a bottom of the first corrugated portion is lower than a top surface of the first dielectric layer and higher than a bottom surface of the first dielectric layer (Hsieh Figs. 6A-12C – See regarding claim 1).

Regarding claim 14, Hsieh in view of Dehe disclose a method for forming a semiconductor device structure, comprising: 
(Hsieh Figs. 6A-12C – See regarding claim 1); 
forming a first membrane over the first dielectric layer, wherein the first membrane fills the first recesses so that the first membrane comprises first corrugated portions (Hsieh Figs. 6A-12C – See regarding claim 1);  
forming a second dielectric layer over the first dielectric layer to cover the first corrugated portions (Hsieh Figs. 6A-12C – See regarding claim 1);  and 
partially removing the semiconductor substrate, the first dielectric layer, and the second dielectric layer to form a cavity partially exposing the first corrugated portions (Hsieh Figs. 6A-12C – See regarding claim 1).

Regarding claim 15, Hsieh in view of Dehe disclose a method for forming a semiconductor device structure as claimed in claim 14, further comprising: partially removing the first dielectric layer to form openings, wherein the first membrane fills the openings so that the first membrane further comprises recessed portions exposed through the cavity, and wherein the first corrugated portions have larger dimensions than dimensions of the recessed portions (Hsieh Figs. 6A-12C – See regarding claim 3).

Regarding claim 16, Hsieh in view of Dehe disclose a method for forming a semiconductor device structure as claimed in claim 15, wherein the first recesses are (Hsieh Figs. 6A-12C – See regarding claim 1).

Regarding claim 17, Hsieh in view of Dehe disclose a method for forming a semiconductor device structure as claimed in claim 15, wherein a depth of the first recesses in the first dielectric layer is substantially equal to a depth of the openings in the first dielectric layer (Hsieh Figs. 6A-12C – See regarding claims 1 & 3).

Regarding claim 18, Hsieh in view of Dehe disclose a method for forming a semiconductor device structure as claimed in claim 15, further comprising: partially removing the first dielectric layer to form a via hole after the formation of the first recesses, wherein the via hole penetrates through the first dielectric layer to expose the semiconductor substrate, and wherein the first recesses are between the via hole and the openings; and forming a conductive via in the via hole to electrically connect to the semiconductor substrate (Hsieh Figs. 2 and 6A-12C – As demonstrated in figure 2, a first dielectric layer may be alternatively integrally formed, thus the via interconnects  would be formed though the first dielectric as claimed.).

    PNG
    media_image8.png
    373
    744
    media_image8.png
    Greyscale


Regarding claim 20, Hsieh in view of Dehe disclose a method for forming a semiconductor device structure as claimed in claim 14, wherein the recessed portions are surrounded by the first corrugated portions (Hsieh Figs. 6A-12C – See regarding claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/18/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822